Case 1:20-cv-10959-LGS Document 1-5 Filed 12/28/20 Page 1 of 51
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                          Best Mount Vernon-Area     1-5Patches
                                                                 Pumpkin     Filed
                                                                                2020 |12/28/20       Page
                                                                                      Mount Vernon, NY Patch 2 of 51

                                                                                                                                  Log in

                                                         Mount Vernon, NY              Follow

                 News Feed                           Neighbor Posts                       Classiﬁeds                   Calendar


                     BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Seasonal & Holidays

   Best Mount Vernon-Area Pumpkin Patches 2020
   It's time to pick out that perfect pumpkin this fall season and enjoy the many
   attractions Mount Vernon-area pumpkin patches have to offer.
   By Lanning Taliaferro, Patch Staff
   Sep 25, 2020 12:46 pm ET

        Like 2      Share                                                                                                         Reply




    It’s time to pick out that perfect pumpkin this fall season. (Rachel Nunes/Patch)



https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                                       1/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 3 of 51

    MOUNT VERNON, NY — Not even pumpkin patches can escape coronavirus in 2020. The
    ongoing pandemic means many of the area's pumpkin patches have had to adjust hours,
    regulations and activities.


    Fortunately, coronavirus has only changed — not completely closed — your favorite pumpkin
    patch and its offerings this season. Below is a list of some of our favorite pumpkin patches near
    Mount Vernon.


    Wilkens Fruit and Fir Farm



                                                                     Subscribe



             1335 White Hill Road, Yorktown Heights


             PHONE: 914 245-5111


             Farm is open Wednesdays-Mondays through mid-December.


             The Pumpkin Patch is open from 10 a.m. to 4:30 p.m. Wednesdays – Mondays in October.
             Please check the Harvest Calendar for exact dates this year.


    Stuart's Fruit Farm


             62 Granite Springs Road, Granite Springs


             914 245-2784


             Through Nov. 1 9 a.m. to 6 p.m.


             The 200-acre family-owned farm offers nine different varieties of apples as well as
             pumpkins. You can select your perfect pumpkin for decorating,carving or just to have for
             decor. Visit the farm stand to buy a pre picked pumpkin, gourds, Indian corn and corn
             stalks. On weekends you can take a hayride through the orchards. You can end the visit by
             enjoying a freshly baked pie or doughnut with a glass of apple cider. It's been a dry
             summer, so the corn maze isn't fully grown yet. Pandemic rules: The number of visitors at
             a time will be limited, so it's "ﬁrst come, ﬁrst served."


    Harvest Moon Farm and Orchard
https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  2/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 4 of 51

             130 Hardscrabble Road, North Salem


             914 485-1210


             Please click here to view available tickets


             With each reservation purchased you will receive:


                          Entry to the orchard for up to TWO people only. Important: we cannot add an extra p
                          to your reservation. If you are bringing a party of more than two people OVER the age
                          years, you will need to purchase an extra reservation.


                          Children 10 yrs and under can enter free with your purchased ticket.


                          ONE 1/2 bushel apple picking bag; holds approx 25 lbs


                          Admission to the property including Farm Store and Pumpkin Patch


                          Parking for ONE CAR ONLY. Each reservation will allow entry for one car only. Guests
                          visiting under the same reservation MUST enter in the same vehicle.


                          Absolutely no vans or buses allowed. Each reservation will allow entry to the Farm fo
                          ONE CAR ONLY.


    Dykeman Farm


             31 Dykeman Lane, Pawling, NY 12564


             845-222-8502


             Pumpkin picking on weekends 9/26-10/31, Yom Kippur 9/28, Columbus Day 10/12. More
             dates may be added! Keep checking our website!


    Fishkill Farms


             9 Fishkill Farm Road, Hopewell Junction


             845-897-4377


             Pick-Your-Own: Pumpkin reservations are for those who only wish to pick pumpkins and
             are not available on weekends. Predicted availability.

https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  3/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 5 of 51



    Outhouse Orchards


             39 Hardscrabble Road, North Salem, NY


             914-277-3188


             Please click here to book a reservation.


             There is a wide selection of pumpkins, gourds and Halloween decorations that will get you
             in the fall spirit as soon as you lay eyes on our pumpkin patch (all pumpkins are vine free).
             Pick your favorite pumpkin and the friendly staff will weigh for you at the check out tent.


    Apple Hill Farm


             124 Route 32, New Paltz


             845 255-1605


             Apple Hill Farm overlooks the picturesque Shawangunk and Catskill Mountains. Picking
             your own hours of operation this season are 10 a.m. to 5 p.m. Friday through Sunday. The
             farm will be open on Yom Kippur (9/28) and Columbus Day (10/12). Pumpkins will be
             available by the 25th of September until October 31st. Check back for decisions on the
             farm's popular hayrides and ﬁre truck rides. Visitors can also check out the restored 1859
             barn for fresh pressed apple cider and mulled apple cider donuts, as well as wreaths, dried
             and fresh-cut ﬂowers. The farm stand closes at 6 p.m.


    Hurds Family Farm


             2185 Route 32, Modena


             845 883-6300


             Wednesday-Friday, 12-5 p.m. Saturday-Sunday online reservations required.


             There are some changes like extra sanitizing and more space within Family Fun Activities,
             but some things are exactly the same ... 120 acres of fresh air and adventures for the whole
             family. Pre-purchase your bags and activity wristbands online beforehand if you want to
             visit on a weekend or holiday. To follow social distancing guidelines, hayrides will only



https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  4/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 6 of 51

             take up to four family groups at a time. Family groups can include up to 6 people. There
             will be 2 groups per wagon spaced 6 feet apart.


             Pumpkins Small $5, Anything in between $14 & XL $20


    Wilklow Orchards


             341 Pancake Hollow Road, Highland


             845 691-2339


             The family who runs Wilklow Orchards has been farming the spot for six generations.
             They try to be sustainable and ecologically minded because they want the farm to last for
             another six generations. When you visit the site, you can also shop at their bakery, and
             don't miss the Farm Bar and food truck. Within their Orchard they have a patch of small
             pumpkins that are about 2-5 lbs. These pumpkins are $2.00 each and are the perfect size
             for painting or for children to carve! They are easy to carry and fun for school groups or
             young children to pick themselves.


             We also sell all sizes of pumpkins at our roadstand that are pre picked for you! Whether it
             is a Jack-o-lantern you're looking for, or a pumpkin for pie, we have it!


    Greig Farm


             227 Pitcher Lane, Red Hook


             845 758-1234


             The check in/out booths are located at 263 Pitcher Lane, Red Hook. When you arrive, we'll
             give you directions from the booths to the crops. You may drive right to the ﬁelds, so
             you'll never have to walk very far.


             You only pay for what you pick. Pumpkins are priced per piece, based on what you pick.
             Sugar (baking pumpkins) are $2 each and carving pumpkins are $4-$8 each.


             We are open for picking 9am-7pm, every day of the week.


    Lawrence Farms Orchards


             39 Colandrea Road, Newburgh

https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  5/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 7 of 51

              845 562-4268


              The family farm is a family-friendly location with animals, a "Little Village" and hay bale
              maze. The farm has been doing "pick your own" fruits and vegetables for 30 years.


              Check our "Plan Your Trip" page ﬁrst for crop availability.


              Weather conditions sometimes change picking schedules and availability


              Admission: $5.00 per person (children under 2 free) Season passes available.


              Time: 9am – 4pm Daily


    If we missed your favorite pumpkin patch, be sure to share it with readers in the comments section.


       Thank          Reply         Share




                                                              See more local news

                                                                      Loading...
 Latest News Nearby

      1.     New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      4.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020




                                                    Find out what’s happening in your
                                                       community on the Patch app



https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  6/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 8 of 51




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  7/8
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                         Best Mount Vernon-Area     1-5Patches
                                                                Pumpkin     Filed
                                                                               2020 |12/28/20       Page
                                                                                     Mount Vernon, NY Patch 9 of 51

  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use       Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/best-mount-vernon-area-pumpkin-patches-2020                                  8/8
10/4/2020                 Case 1:20-cv-10959-LGS    Document
                                               Best Mount Vernon-Area1-5   Filed
                                                                      Pumpkin Patches12/28/20       Page 10 of 51
                                                                                      2020 | News Break

       Download News Break APP    |       Add to Chrome                                    Publishers   Advertisers   About          Mission      Careers      Contact


                                                          Home        Local      Classifieds                           Your city or ZIP code                  Sign in



News Break           Best Mount Vernon-Area Pumpkin Patches 2...


Best Mount Vernon-Area Pumpkin Patches 2020
      Mount Vernon Patch
                                        Follow
      9d




                                                                                                                          Trending People

                                                                                                                                      Donald Trump
                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                      President of the United States, in…

                                                                                                                                      Joe Biden
                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                      is an American politician who is…

                                                                                                                                      Melania Trump
                                                                                                                                      Melania Trump is the First Lady of
                                                                                                                                      the United States of America. He…

                                                                                                                                      Mark Meadows


                                                                                                                                      Kellyanne Conway
                                                                                                                                      Kellyanne Conway is an American
MOUNT VERNON, NY — Not even pumpkin patches can escape coronavirus in 2020.                                                           political analyst and pollster, wh…
The ongoing pandemic means many of the area's pumpkin patches have had to adjust
hours, regulations and activities. Fortunately, coronavirus has only changed — not
completely closed — your favorite pumpkin patch and its offerings this season....                                       Trending News

  Coronavirus       NY       Orchard        The Farm       Catskill Mountains    Mount Vernon-area

  Pumpkin Carving         Pumpkin Pie        Halloween Decorations       Halloween Store


  Apple Hill Farm        Wilklow Orchards        Fishkill Farm Road    Columbus Day         Dykeman Lane



                                                                                                                         Fox News | 5h
                                                 Read Full Story

                                                                                                                        Trump could be discharged
Sponsored Stories                                                                                                       from the hospital as soon
                                                                                 Recommended by                         as Monday
                                                                                                                              4460        4560       Share




                                                                                                                         CBS New York | 1d




https://www.newsbreak.com/news/2069894768615/best-mount-vernon-area-pumpkin-patches-2020                                                                                    1/3
10/4/2020           Case 1:20-cv-10959-LGS            Document
                                                Best Mount Vernon-Area1-5
                                                                       PumpkinFiled
                                                                                  Patches12/28/20       Page 11 of 51
                                                                                          2020 | News Break

   Download News Break APP | Add to Chrome                             Publishers       Advertisers      Trump's
                                                                                                       About             physician
                                                                                                                   Mission     Careers says   he
                                                                                                                                         Contact

                                                                                                         is fever-free and not
                                           Home      Local      Classifieds                              Your city or ZIP code          Sign in
Comments / 0                                                                                             currently on oxygen
                                                                                                            5537      6481     Share
                                      Sign in     to post a message


                                                                                                          Paid Content            by

Published by
      Mount Vernon Patch                                                                        Follow

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

   Comment          Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

   Comment          Share




Related
                                                                              Recommended by



     Sponsored       1/5




      Daily Voice
                                                                                                Follow
      28d

720 Gramatan Avenue, Mount Vernon, NY 10552 - $729,000
MOUNT VERNON, N.Y. — A property at 720 Gramatan Avenue in Mount Vernon is listed at $729,000.…

   Comment          Share




Sponsored Link                                                                Recommended by




https://www.newsbreak.com/news/2069894768615/best-mount-vernon-area-pumpkin-patches-2020                                                       2/3
10/4/2020                 Case 1:20-cv-10959-LGS    Document
                                               Best Mount Vernon-Area1-5   Filed
                                                                      Pumpkin Patches12/28/20       Page 12 of 51
                                                                                      2020 | News Break

       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




    Recommended Cities

    NYC News                                                                     Detroit News
    Denver News                                                                  Chicago News
    Austin News                                                                  San Jose News
    Columbus News                                                                Fort Worth News
    Phoenix News                                                                 San Diego News

    Company                                                                      Local News
    About                                                                        Map
    Mission                                                                      Publishers
    Contact                                                                      Advertisers
    Careers

    Legal                                                                        Support
    Do Not Sell My Info                                                          Help Center

    Topics
    Election 2020
    Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2069894768615/best-mount-vernon-area-pumpkin-patches-2020                                                                       3/3
9/27/2020                   Case 1:20-cv-10959-LGS          Document
                                         Butterﬁeld Market Opens             1-5
                                                                 2nd Upper East      Filed 12/28/20
                                                                                Side Location:                 Page
                                                                                               Photos | Upper East        13Patch
                                                                                                                   Side, NY   of 51
                                                                                                                                                                  Sign up

                                                                                Upper East Side, NY
                   News Feed                                   Neighbor Posts                                Classiﬁeds                                Calendar


                                                      Coronavirus Surge Expected As Fall, Winter Approach: BLOG


  Business


  Butterﬁeld Market Opens 2nd Upper East Side Location: Photos
  In a rare pandemic-era success story, the upscale grocer and Upper East Side institution opened a new neighborhood shop
  Wednesday.
  By Nick Garber, Patch Staff
  Sep 2, 2020 4:02 pm ET | Updated Sep 2, 2020 4:18 pm ET

      Like 218    Share                                                                                                                                           Replies (3)




                               Doors opened Wednesday at the new Butterﬁeld Bakery location at 1150 Madison Avenue, joining the market's century-old
                               Lexington Avenue shop. (Nick Garber/Patch)




   UPPER EAST SIDE, NY — In a rare pandemic-era success story, Upper East Side institution Butterﬁeld Market opened a second
   neighborhood shop Wednesday, ﬁlling the Madison Avenue space once occupied by Dean & DeLuca.


   The upscale grocery and specialty food store has done business on Lexington Avenue since 1915, and also runs a robust catering
   operation. The new location at 1150 Madison Avenue was slated to open April 21, but the coronavirus scuttled those plans with just ﬁve

https://patch.com/new-york/upper-east-side-nyc/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                                                      1/5
9/27/2020                Case 1:20-cv-10959-LGS          Document
                                      Butterﬁeld Market Opens             1-5
                                                              2nd Upper East      Filed 12/28/20
                                                                             Side Location:                 Page
                                                                                            Photos | Upper East        14Patch
                                                                                                                Side, NY   of 51
   weeks to go before opening day, owners and siblings Joelle and Evan Obsatz told Patch.


   The delays made Wednesday's arrival even sweeter, Evan said.



                                                                            Subscribe



   "So far it's been great," he said. "We're getting a really nice reception from the neighborhood."


   During the four-month closure, the owners redesigned the space to account for the reality of the pandemic. Narrow aisles and tightly-
   stocked shelves were spaced out and decluttered, creating wide walkways with social distancing markers stuck to the white-tiled ﬂoor.


   The air conditioning system was revamped to improve ﬁltration, amenities like a salad bar and a dine-in cafe were put on hold, and a
   home delivery area was expanded to meet a rise in demand.


   "We're assuming that will be a big part of the business," Evan Obsatz said of home delivery.


   An express window on the East 85th Street corner, originally intended only for frozen yogurt, now serves a wider variety of food and
   drink options to accommodate those who would rather not enter the store.


   The new location is staffed by about 60 new employees, about half of whom had been furloughed in the spring from Butterﬁeld's
   catering business.


   Beyond the expected selection of produce, baked goods and prepared food, the owners said they've upped their focus on traditional
   local delicacies, including a smoked ﬁsh case that features seven types of smoked salmon, as well as whiteﬁsh and big bowls of
   schmear-worthy cream.


   The focus reﬂects Butterﬁeld's own history, according to Evan and Joelle, third-generation owners whose grandfather began working
   at the Lexington Avenue market in the 1950s.


   "We're authentic New York," Evan said.


   The new Butterﬁeld Market is 1150 Madison Avenue, on the corner of Madison and East 85th Street.




https://patch.com/new-york/upper-east-side-nyc/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                 2/5
9/27/2020                    Case 1:20-cv-10959-LGS          Document
                                          Butterﬁeld Market Opens             1-5
                                                                  2nd Upper East      Filed 12/28/20
                                                                                 Side Location:                 Page
                                                                                                Photos | Upper East        15Patch
                                                                                                                    Side, NY   of 51




     Thank (1)        Reply (3)       Share




                                                                       See more local news

                                                                             Loading...
 Latest News Nearby

     1.    Upper East Side, NY News
          Upper East Side Weekly Weather Forecast

    2.     Upper East Side, NY News
          5 New Houses For Sale In The Upper East Side Area

    3.     New York City, NY News
          Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

    4.     Upper East Side, NY News
          Hunter Teachers Vote To Strike As School Reopening Nears

    5.     Upper East Side, NY News
          These Upper East Side Bathrooms Are Open Despite The Pandemic




https://patch.com/new-york/upper-east-side-nyc/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                             3/5
9/27/2020                   Case 1:20-cv-10959-LGS          Document
                                         Butterﬁeld Market Opens             1-5
                                                                 2nd Upper East      Filed 12/28/20
                                                                                Side Location:                 Page
                                                                                               Photos | Upper East        16Patch
                                                                                                                   Side, NY   of 51
                                                               Find out what’s happening in your
                                                                  community on the Patch app




                                                               Stay up to date on crime and safety
                                                                 with the Neighbors app by Ring




 Nearby Communities
 Central Park
 New York City
 Upper West Side
 Astoria-Long Island City
 Midtown-Hell's Kitchen
 Harlem
 View All Communities

 Topics
 Arts & Entertainment
 Business
 Classiﬁeds
 Community Corner
 Crime & Safety
 Health & Fitness
 Home & Garden
 Kids & Family
 Local Voices
 Neighbor Posts
 Obituaries
 Personal Finance
 Pets
 Politics & Government
 Real Estate
 Restaurants & Bars
 Schools
 Seasonal & Holidays
 Sports
 Traﬃc & Transit
 Travel
 Weather


 Corporate Info
 About Patch
 Careers


 Partnerships
 Advertise on Patch


 Support
 FAQs
 Contact Patch
 Community Guidelines
 Posting Instructions




https://patch.com/new-york/upper-east-side-nyc/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                            4/5
9/27/2020                Case 1:20-cv-10959-LGS          Document
                                      Butterﬁeld Market Opens             1-5
                                                              2nd Upper East      Filed 12/28/20
                                                                             Side Location:                 Page
                                                                                            Photos | Upper East        17Patch
                                                                                                                Side, NY   of 51
                                                                      Terms of Use   Privacy Policy

                                                                © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                         5/5
9/27/2020              Case 1:20-cv-10959-LGS       Document
                                        Butterﬁeld Market            1-5EastFiled
                                                          Opens 2nd Upper           12/28/20
                                                                             Side Location:           Page
                                                                                            Photos | News Break18 of 51

       Download News Break APP   |     Add to Chrome                                     Publishers   Advertisers   About          Mission      Careers      Contact


                                                         Home       Local        Classifieds                         Your city or ZIP code                  Sign in



News Break           Butterfield Market Opens 2nd Upper East ...


Butterfield Market Opens 2nd Upper East Side Location:
Photos
       Upper East Side Patch
                                       Follow
       25d




                                                                                                                        Trending People

                                                                                                                                    Donald Trump
                                                                                                                                    Donald John Trump is the 45th
                                                                                                                                    President of the United States, in…

                                                                                                                                    Joe Biden
                                                                                                                                    Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                    is an American politician who is…

                                                                                                                                    Chuck Schumer
                                                                                                                                    Charles Ellis Schumer (; born
                                                                                                                                    November 23, 1950) is an…

                                                                                                                                    Mitch Mcconnell
                                                                                                                                    Mitch McConnell is a US
                                                                                                                                    Republican senator who has bee…

                                                                                                                                    Joe Montana
UPPER EAST SIDE, NY — In a rare pandemic-era success story, Upper East Side                                                         A football enthusiast from a
institution Butterfield Market opened a second neighborhood shop Wednesday, filling                                                 young age, Joe Montana, started…

the Madison Avenue space once occupied by Dean & DeLuca. The upscale grocery and
specialty food store has done business on Lexington Avenue since 1915, and...
                                                                                                                      Trending News
  Madison Avenue       Lexington Avenue         Grocery Store     NY        Specialty Food


  Success Story      Coronavirus       Upper East Side      Air Conditioning      New York


  Opening Day      Delivery Location      ET Replies       Butterfield Market      DeLuca




                                                                                                                       The Hill | 13h
    Evan

                                                                                                                      Trump renews call for pre-
                                            Read Full Story                                                           debate 'drug test'
                                                                                                                            3899        10282       Share

Sponsored Stories
                                                                                 Recommended by




                                                                                                                       CBS Miami | 1d


https://www.newsbreak.com/news/2053103735817/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                                                1/5
9/27/2020                Case 1:20-cv-10959-LGS              Document
                                                Butterﬁeld Market            1-5EastFiled
                                                                  Opens 2nd Upper             12/28/20
                                                                                       Side Location:            Page
                                                                                                       Photos | News  Break19 of 51

        Download News Break APP | Add to Chrome                               Publishers      Advertisers         TrumpMission
                                                                                                                About           namesCareers
                                                                                                                                        Amy Coney
                                                                                                                                              Contact

                                                                                                                  Barrett as his Supreme
                                                Home        Local      Classifieds                                Your city or ZIP code      Sign in
                                                                                                                  Court nominee
                                                                                                                 4004      5616     Share




                                                                                                               Paid Content             by


Comments / 0

                                         Sign in    to post a message




Published by
       Upper East Side Patch                                                                        Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment         Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment         Share




Related
                                                                                 Recommended by



      Sponsored       1/5




  New York, NY | Patch | 23h

Upper West Side, NY Coronavirus Updates & News For September 27
Latest coronavirus headlines from Upper West Side, Manhattan and across New York:. Teachers approved a…

    Comment         Share


  New York, NY | citybizlist.com | 23h

JLL to Market 98 Forsyth Street in New York’s Lower East Side


https://www.newsbreak.com/news/2053103735817/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                                2/5
9/27/2020                    Case 1:20-cv-10959-LGS       Document
                                              Butterﬁeld Market            1-5EastFiled
                                                                Opens 2nd Upper           12/28/20
                                                                                   Side Location:           Page
                                                                                                  Photos | News Break20 of 51
Quintessential LES mixed-use elevator building
       Download News Break APP |
                                               steeped with detail and poised for re-positioning.
                                       Add to Chrome
                                                                                                  JLL Capita…
                                                                                          Publishers     Advertisers   About     Mission        Careers   Contact

    Comment          Share
                                                         Home          Local        Classifieds                         Your city or ZIP code             Sign in

        Upper East Side Patch
                                                                                                       Follow
         New York, NY | 4h

5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old re…

    Comment          Share



        Ottawa Times
                                                                                                       Follow
         Ottawa, IL | 1d

Jeremiah Joe Coffee opens 2nd location in Ottawa
Jeremiah Joe Coffee owner DeWayne Cronkright has a quote on the company's Facebook page that sums u…

    Comment          Share


  Manhattan, NY | radio.com | 1d

300 homeless men to be moved from Upper West Side hotel
NEW YORK (WCBS 880) -- Some 300 homeless men will soon be moved out of a temporary shelter that…

    Comment          Share



  Kettering, OH | Dayton Daily News | 3d

Little York Tavern & Pizza sets opening date for its 2nd location
Little York Tavern & Pizza, the popular pub and music destination for nearly four decades in Vandalia, has…

    4       Share


  New York, NY | bizjournals | 2d

Upper West Side now has one of NYC's largest indoor private amenity clubs (PHOTOS)
The space is home to the first indoor skate park and first indoor regulation-size tennis court in a residential…

    Comment          Share


  New York, NY | artdaily.com | 2d

October Art Week announces 5th edition of prominent Upper East Side gallery participants
NEW YORK, NY.- October Art Week announced its 5th edition that will run from October 9 - 18. This year’s…

    Comment          Share



bizjournals | 3d

Wingstop to open Hoover location
A growing chicken chain is continuing its expansion in metro Birmingham. According to the Hoover Sun,…

    Comment          Share



        Upper West Side Patch
                                                                                                       Follow
         New York, NY | 3d

Upper West Side Restaurant Breaks Out Bubbles For Outdoor Diners
UPPER WEST SIDE, NY — With New York City restaurants still not allowed to open for indoor dining, one…

    Comment          Share



  New Britain, CT | New Britain Herald | 4d

New Britain native opens convenience store on East Side with unique set-up to purchase items
NEW BRITAIN – As curbside and drive thru pickup has become a major necessity for businesses and…

    1       Share



https://www.newsbreak.com/news/2053103735817/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                                            3/5
9/27/2020                    Case 1:20-cv-10959-LGS       Document
                                              Butterﬁeld Market            1-5EastFiled
                                                                Opens 2nd Upper           12/28/20
                                                                                   Side Location:           Page
                                                                                                  Photos | News Break21 of 51
       Lower East Side-Chinatown Patch
        Download
         New York,News
                   NY | Break
                         4d APP    |      Add to Chrome                                      Publishers Follow
                                                                                                             Advertisers   About     Mission        Careers   Contact

Lower East Side-Chinatown: 5 Open Houses Near You (PICS)
                                            Home       Local                         Classifieds                            Your city or ZIP code             Sign in
Look inside the most recent homes to hit the open-house circuit near you. LOWER EAST SIDE-CHINATOWN,…

    Comment          Share



       Daily Voice
                                                                                                        Follow
         Ridgewood, NJ | 5d

FBI Raids Ridgewood Home Of Former Upper East Side Art Gallery Owner
FBI agents carted off boxes and bags of apparent evidence during a raid Tuesday on the Ridgewood home …

    Comment          Share



  New York, NY | bkreader.com | 5d

Bed-Stuy Favorite Bklyn Blend Opens New Location in East New York
Monday marked the grand opening of the second location of Bed-Stuy juice bar and restaurant, Bklyn Blend.…

    Comment          Share



realtor.com | 5d

Anthony Edwards Selling Upper East Side Penthouse for $7.65M
Anthony Edwards—best known for playing “Goose” in "Top Gun" and Dr. Mark Greene on "ER"—is selling his…

    Comment          Share



nextpittsburgh.com | 5d

Square Café sets date for opening its East Liberty location. My Goodness moves into old
space
It’s shaping up to be a delicious fall. Square Café, a longtime fixture on Braddock Avenue in Regent Square, i…

    Comment          Share



       Daily Mail
                                                                                                        Follow
       5d

Bistro in NYC's Upper West Side sets up 'space bubbles' to beat chilly fall weather as
struggling Big Apple restaurants battle to stay open
Manhattanites looking to dine out in the cool, fall weather while keeping a distance from others can now do…

    Comment          Share



       Naugatuck Patch
                                                                                                        Follow
         Prospect, CT | 6d

Grand Opening of LaBonne's Markets Prospect Location
LaBonne's Markets located at 75 Waterbury Rd. will hold its grand opening celebration on Saturday. Sep 21,…

    Comment          Share



       94.3 The Point
                                                                                                        Follow
         Toms River, NJ | 6d

Daddio’s Grille To Open 2nd Location At Ocean County Mall
I hate sharing the news that a store or restaurant has to close their doors...but that is not what this post is…

    Comment          Share



       Upper East Side Patch
                                                                                                        Follow
         New York, NY | 6d

Bed Bath & Beyond To Close Upper East Side Store: Report
UPPER EAST SIDE, NY — Upper East Siders seeking housewares and home goods may need to make a…

    Comment          Share



https://www.newsbreak.com/news/2053103735817/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                                                4/5
9/27/2020                  Case 1:20-cv-10959-LGS       Document
                                            Butterﬁeld Market            1-5EastFiled
                                                              Opens 2nd Upper           12/28/20
                                                                                 Side Location:           Page
                                                                                                Photos | News Break22 of 51

Sponsored  Link
     Download News Break APP     |     Add to Chrome                                  Publishers
                                                                               Recommended by         Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News
     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics
     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2053103735817/butterﬁeld-market-opens-2nd-upper-east-side-location-photos                                                         5/5
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                          Cell Service Added To L Train's 1-5
                                                                          CanarsieFiled
                                                                                  Tunnel: 12/28/20       Page
                                                                                          Cuomo | Bed-Stuy,       23 of 51
                                                                                                            NY Patch


                                                                                                                                   Log in

                                                                 Bed-Stuy, NY           Follow

               News Feed                                Neighbor Posts                       Classiﬁeds                 Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Traﬃc & Transit


   Cell Service Added To L Train's Canarsie Tunnel: Cuomo
   A project to bring cell service to the tunnel was completed this week, making the
   L the ﬁrst under-river line to have cell service.
   By Anna Quinn, Patch Staff
   Sep 3, 2020 9:40 am ET

         Like 11       Share                                                                                                 Replies (2)




     A project to bring cell service to the tunnel was completed this week, making the L the ﬁrst under-river line to have
     cell service. (Ciara McCarthy/Patch)
https://patch.com/new-york/bed-stuy/cell-service-added-l-trains-canarsie-tunnel-cuomo                                                       1/5
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                          Cell Service Added To L Train's 1-5
                                                                          CanarsieFiled
                                                                                  Tunnel: 12/28/20       Page
                                                                                          Cuomo | Bed-Stuy,       24 of 51
                                                                                                            NY Patch

     L TRAIN CORRIDOR, NYC — Brooklyn straphangers won't have to look up from their
     phones the entire ride into Manhattan thanks to new cell service that has been added to
     the L train's Canarsie Tunnel, Gov. Andrew Cuomo announced Thursday.


     A project to bring cellular connectivity to the Brooklyn-Manhattan subway line's trip
     underwater was ﬁnished this week, making the Canarsie Tunnel the ﬁrst under-river
     tunnel in the New York City subway system to get cell service, Cuomo said.


     The announcement comes about eight months after Cuomo ﬁrst announced plans to
     bring cell service to the L train and four months after a massive repair project to the
     tunnel wrapped up.



                                                                         Subscribe



     "The L Line project was proof that when we are confronted with a challenge we can build
     back better and stronger," Cuomo said. "We challenged those who said this project
     couldn't be done, and as a result, the MTA has delivered a more resilient tunnel with 21st
     century technology."


     The project "piggybacked" off of the year-long L train repairs, which ﬁnished in April,
     meaning crews were able to add the broadband system without shutting down service
     again, transit ofﬁcials said.


     There does appear to be a catch, though. The system will be run by Transit Wireless,
     meaning only AT&T customers can use their phones and other devices through the
     tunnel, according to Cuomo's announcement.


     Transit Wireless is the same company that outﬁtted MTA's underground stations with
     connectivity.


     The MTA is set to receive revenue from the L train cell service connection and the project
     came at no cost to the Authority, Cuomo's ofﬁce said.


        Thank            Reply (2)           Share

https://patch.com/new-york/bed-stuy/cell-service-added-l-trains-canarsie-tunnel-cuomo                                        2/5
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                          Cell Service Added To L Train's 1-5
                                                                          CanarsieFiled
                                                                                  Tunnel: 12/28/20       Page
                                                                                          Cuomo | Bed-Stuy,       25 of 51
                                                                                                            NY Patch

     More from Bed-Stuy

    Crime & Safety | Sep 8
    Assistant DA Killed By Bus While Riding Bike In Brooklyn: Cops



    Crime & Safety | 5d
    2 Dead After Bed-Stuy Shooting, Cops Say



    Crime & Safety | Sep 8
    Video: 31-Year-Old Shot Walking Down The Street In Bed-Stuy




                                                                  See more local news

                                                                          Loading...
 Latest News Nearby

       1.    Bed-Stuy, NY News
            Restaurants Cautious On Indoor Dining | Bed-Stuy Week In Review

      2.     Bed-Stuy, NY News
            Massive Trash Pile Finally Cleared From Bed-Stuy Block

      3.     New York City, NY News
            CDC Stresses Vaccines As New York Enters Flu Season

      4.     Bed-Stuy, NY News
            Bed-Stuy Joins Summit On NYC Coronavirus Recovery

      5.     New York City, NY News
            NYC Restaurants Go Months Without Inspections During Coronavirus




                                                      Find out what’s happening in your
                                                         community on the Patch app



https://patch.com/new-york/bed-stuy/cell-service-added-l-trains-canarsie-tunnel-cuomo                                        3/5
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                          Cell Service Added To L Train's 1-5
                                                                          CanarsieFiled
                                                                                  Tunnel: 12/28/20       Page
                                                                                          Cuomo | Bed-Stuy,       26 of 51
                                                                                                            NY Patch




                                                     Stay up to date on crime and safety
                                                       with the Neighbors app by Ring




  Nearby Communities
  Bushwick
  Prospect Heights-Crown Heights
  Fort Greene-Clinton Hill
  Brownsville-East New York
  Williamsburg-Greenpoint
  Park Slope
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden

  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  W      th
https://patch.com/new-york/bed-stuy/cell-service-added-l-trains-canarsie-tunnel-cuomo                                        4/5
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                          Cell Service Added To L Train's 1-5
                                                                          CanarsieFiled
                                                                                  Tunnel: 12/28/20       Page
                                                                                          Cuomo | Bed-Stuy,       27 of 51
                                                                                                            NY Patch
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                                Terms of Use            Privacy Policy

                                                       © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/bed-stuy/cell-service-added-l-trains-canarsie-tunnel-cuomo                                        5/5
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                              Cell Service               1-5Canarsie
                                                           Added To L Train's  Filed    12/28/20
                                                                                     Tunnel: Cuomo | NewsPage
                                                                                                          Break 28 of 51

        Download News Break APP    |       Add to Chrome                                         Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home          Local        Classifieds                            Your city or ZIP code                  Sign in



News Break                 New York State                  Brooklyn            traffic       Cell Service Added To L Train's Canarsie...


Cell Service Added To L Train's Canarsie Tunnel: Cuomo
        Bed-Stuy Patch
                                  Follow
        09-03




                                                                                                                                Trending People

                                                                                                                                            Donald Trump
                                                                                                                                            Donald John Trump is the 45th
                                                                                                                                            President of the United States, in…

                                                                                                                                            Joe Biden
                                                                                                                                            Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                            is an American politician who is…

                                                                                                                                            Melania Trump
                                                                                                                                            Melania Trump is the First Lady of
                                                                                                                                            the United States of America. He…

                                                                                                                                            Mark Meadows


                                                                                                                                            Kellyanne Conway
                                                                                                                                            Kellyanne Conway is an American
L TRAIN CORRIDOR, NYC — Brooklyn straphangers won't have to look up from their                                                              political analyst and pollster, wh…
phones the entire ride into Manhattan thanks to new cell service that has been added
to the L train's Canarsie Tunnel, Gov. Andrew Cuomo announced Thursday. A project
to bring cellular connectivity to the Brooklyn-Manhattan subway...                                                            Trending News

  MTA           New York City Subway       Tunnel      Canarsie         Manhattan        Train

  Metropolitan Transportation Authority         Cell Service      NYC         Transit Wireless


  Transit Officials       Brooklyn Straphangers       Cellular Connectivity         Meaning Crews


  AT&T Customers
                                                                                                                               Axios | 1d



                                                                                                                              GOP fears worst yet to
  Andrew                                                                                                                      come
  Cuomo
                                                                                                                                    3303        5272       Share

                                                Read Full Story


Sponsored Stories
                                                                                      Recommended by



                                                                                                                               NBC News | 1d



                                                                                                                              Trump 'doing very well'
                                                                                                                              during first night at Walter
https://www.newsbreak.com/new-york/brooklyn/trafﬁc/2053607872158/cell-service-added-to-l-trains-canarsie-tunnel-cuomo                                                             1/5
10/4/2020                 Case 1:20-cv-10959-LGS            Document
                                                 Cell Service               1-5Canarsie
                                                              Added To L Train's     Filed  12/28/20
                                                                                         Tunnel: Cuomo | NewsPage
                                                                                                              Break 29 of 51

         Download News Break APP | Add to Chrome                              Publishers    Advertisers      Reed Mission
                                                                                                           About    hospitalCareers
                                                                                                                              for Covid-19
                                                                                                                                    Contact

                                                                                                             treatment
                                                      Home         Local       Classifieds                              Your city or ZIP code               Sign in
                                                                                                                            5219       11143      Share




                                                                                                                        Brooklyn, NY Newsletter


Comments / 1
                                                                                                                          We will send daily local briefing to
                                       Sign in    to post a message
                                                                                                                          your mailbox.

                                        View All 1 Comments                                                                  Email Address



Published by                                                                                                                               Subscribe



         Bed-Stuy Patch                                                                          Follow
                                                                                                                        Paid Content                   by
Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…

    Comment          Share



Restaurants Cautious On Indoor Dining | Bed-Stuy Week In Review
BROOKLYN, NEW YORK — Here's a roundup of the top headlines from Patch from around Bed-Stuy this week.
BED-STUY, BROOKLYN — For soul food favorite The Southern Comfort, New York City's return to indoor dinin…

    Comment          Share




Top News
                                                                               Recommended by



      Sponsored       1/5




  Queens, NY | amny.com | 5h

NYC SHOOTINGS: Shooter causes Brooklyn crash, three shot in Queens drive-by
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    10       Share


  Brooklyn, NY | News 12 | 4h

COVID clusters across Brooklyn force 2 school closures
https://www.newsbreak.com/new-york/brooklyn/trafﬁc/2053607872158/cell-service-added-to-l-trains-canarsie-tunnel-cuomo                                                 2/5
10/4/2020                     Case 1:20-cv-10959-LGS        Document
                                                 Cell Service               1-5Canarsie
                                                              Added To L Train's  Filed    12/28/20
                                                                                        Tunnel: Cuomo | NewsPage
                                                                                                             Break 30 of 51
Gov. Andrew Cuomo and health officials Add
       Download News Break APP |
                                       are to
                                           working
                                              Chrome
                                                    to contain coronavirus clusters in more than a dozenAdvertisers
                                                                                        Publishers
                                                                                                         z…           About      Mission        Careers   Contact

    2       Share
                                                        Home          Local        Classifieds                          Your city or ZIP code             Sign in

  Brooklyn, NY | papermag.com | 3h

'That Sh*t Whack' Is Auntie Naj's End of Summer Slowdown Jam
Brooklyn rapper Auntie Naj, everyone's favorite cool auntie, has won over listeners with her attitude, swag a…

    Comment          Share



  Brooklyn, NY | brooklynvegan.com | 4h

Bushwig took over a Brooklyn park with drag (pics)
Annual NYC drag festival Bushwig couldn't hold its ninth, 2020 edition as usual this year because of COVID-…

    4       Share


  Brooklyn, NY | News 12 | 6h

Police arrest 1 suspect in January shooting at Kingsborough Houses
Police have made an arrest in the January murder of a Brooklyn man. Rashawn Brown was arrested and…

    5       Share


  Brooklyn, NY | New York YIMBY | | 8h

Affordable Housing Lottery Launches Sea Breeze Tower in Coney Island, Brooklyn
The housing lottery is now open for Sea Breeze Tower, a 20-story residential development at 271 Sea Breez…

    Comment          Share


  Brooklyn, NY | NY Daily News | 7h

JUSTICE STORY: The scary summer when teen ‘Kill for Thrills’ gang terrorized Brooklyn
As the body was fished out of the East River and placed faceup on a lonely pier under the Williamsburg…

    5       Share



  Brooklyn, NY | newsbrig.com | 9h

Off-duty FDNY firefighter arrested for allegedly choking girlfriend
An off-duty New York City firefighter was arrested and charged with assaulting his girlfriend and her two…

    4       Share



  Queens, NY | queenseagle.com | 6h

Koslowitz, Jewish leaders denounce anti-Semitic coverage of COVID rise
Members of the Queens Jewish Community Council, faith leaders and elected officials gathered outside the…

    10       Share



  New York, NY | abc7ny.com | 7h

Coronavirus News: 12 NYC neighborhoods with COVID-19 positivity rates above 3%
NEW YORK CITY (WABC) -- The New York City Health Department continues to track four concerning cluster…

    5       Share



         The Staten Island Advance
                                                                                                      Follow
          Brooklyn, NY | 6h

As NYC’s infection rate rises, what would trigger mass school closures?
NEW YORK, N.Y. -- Nearly half a million students returned for in-person learning as of this week, but as the…

    3       Share



  Brooklyn, NY | Gothamist.com | 6h

Students, Teachers At Brooklyn School Forced To Quarantine After Student Tests Positive For
https://www.newsbreak.com/new-york/brooklyn/trafﬁc/2053607872158/cell-service-added-to-l-trains-canarsie-tunnel-cuomo                                               3/5
10/4/2020                    Case 1:20-cv-10959-LGS        Document
                                                Cell Service               1-5Canarsie
                                                             Added To L Train's  Filed    12/28/20
                                                                                       Tunnel: Cuomo | NewsPage
                                                                                                            Break 31 of 51
COVID-19
     Download News Break APP       |        Add to Chrome                                Publishers       Advertisers   About     Mission        Careers   Contact
Students and teachers at a school in Bed-Stuy have been ordered to quarantine for 14 days after interacting…
                                                            Home    Local        Classifieds                             Your city or ZIP code             Sign in
    Comment          Share



  Brooklyn, NY | New York YIMBY | | 9h

Excavation Now Underway at 68 Eldert Street in Bushwick, Brooklyn
Excavation is underway for a four-story expansion at 68 Eldert Street in Bushwick, Brooklyn. When complete…

    Comment          Share


  Brooklyn, NY | hotnewhiphop.com | 3h

Rah Swish Comes Out Swinging With "50 Bars, Pt. 4"
You may remember Rah Swish from his many collaborations with the late Pop Smoke but the Brooklyn rapp…

    Comment          Share



        aiptcomics
                                                                                                      Follow
         Brooklyn, NY | 7h

‘Witches of Brooklyn’ review: Unique and wonderful
! This is our chance to set the mood for the spookiest and scariest month of the year as we focus our…

    Comment          Share


  Brooklyn, NY | brownstoner.com | 6h

Top 10 Brooklyn Real Estate Listings: A Brooklyn Heights Co-op, a Flatbush Single-Family
The most popular listings on Brownstoner this week include a wood frame in Park Slope, a Queen Anne in…

    Comment          Share


  Brooklyn, NY | shorefrontnews.com | 14h

Brooklyn Democrats Announce Plan To Fight Illegal Guns
State Senator Andrew Gounardes, Brooklyn District Attorney Eric Gonzalez and City Councilman Justin…

    7       Share



  Brooklyn, NY | shorefrontnews.com | 13h

2,500 Come Out in Support of Malliotakis & Trump
Assemblywoman Nicole Malliotakis is getting lots of love in Staten Island as she bids to replace Max Rose i…

    8       Share



        Amomama
                                                                                                      Follow
         Brooklyn, NY | 7h

Kenya Moore's Daughter Brooklyn Poses in a Swimsuit & Hat While Winking at the Camera
(Photo)
Brooklyn Daly, the adorable daughter of “The Real Housewives of Atlanta” star Kenya Moore, looked all…

    Comment          Share



        CBS New York
                                                                                                      Follow
         Brooklyn, NY | 16h

Police Question Someone In Connection To Unprovoked Attack On Actor Rick Moranis
NEW YORK (CBSNewYork) — Police have questioned someone in connection to the random attack on actor…

    4       Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/new-york/brooklyn/trafﬁc/2053607872158/cell-service-added-to-l-trains-canarsie-tunnel-cuomo                                                4/5
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                              Cell Service               1-5Canarsie
                                                           Added To L Train's  Filed    12/28/20
                                                                                     Tunnel: Cuomo | NewsPage
                                                                                                          Break 32 of 51

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About         Mission        Careers   Contact


                                                      Home        Local       Classifieds                               Your city or ZIP code             Sign in




     Nearby Cities

     Ridgewood                                                                    Maspeth
     Glendale                                                                     Chinatown
     New York                                                                     Middle Village
     Sunnyside                                                                    Long Island City
     Ozone Park                                                                   Woodhaven
     Rego Park                                                                    Elmhurst

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/brooklyn/trafﬁc/2053607872158/cell-service-added-to-l-trains-canarsie-tunnel-cuomo                                               5/5
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                     City Scraps Some Shelter              1-5 Filed
                                                              Evictions | Manhattan Week In12/28/20       Page
                                                                                           Review | New York        33Patch
                                                                                                             City, NY   of 51

                                                                                                                                Sign up

                                                                   New York City, NY
               News Feed                               Neighbor Posts                          Classiﬁeds                  Calendar


                              Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Community Corner


   City Scraps Some Shelter Evictions | Manhattan Week In
   Review
   Hero Gets Unlimited Subway Rides | Storied Bookstore Fights To Stay Alive |
   Beloved Diner Closes | Documentary Follows Harlem BLM Mural
   By Nick Garber, Patch Staff
   Sep 25, 2020 4:08 pm ET | Updated Sep 26, 2020 9:07 pm ET

         Like 17      Share                                                                                                           Reply




https://patch.com/new-york/new-york-city/city-scraps-shelter-evictions-manhattan-week-review                                                  1/5
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                     City Scraps Some Shelter              1-5 Filed
                                                              Evictions | Manhattan Week In12/28/20       Page
                                                                                           Review | New York        34Patch
                                                                                                             City, NY   of 51
     Harmonia resident Mike Bonano speaks at a news conference outside the East 31st Street shelter, Sept. 25, 2020.
     (Nick Garber/Patch)


     NEW YORK — Miss any headlines in Manhattan this week? Patch's week in review has
     you covered for the borough's top news.



     Man Awarded Year Of Unlimited Train Rides For Heroic Actions

     WEST VILLAGE, NY — A man was honored Wednesday for his "heroic" actions over the
     weekend to help stop and apprehend a saboteur trying to derail a train an A train.
     Metropolitan Transportation... Read more



     Storied Upper East Side Culinary Bookstore Fights To Stay Alive

     UPPER EAST SIDE, NY — A storied Carnegie Hill culinary bookstore that has helped
     educate and entertain generations of chefs, from home cooks to Julia Child, has
     struggled to keep its doors open... Read more



                                                                        Subscribe




     'Birds Aren't Real' Poster Appears On UWS: The Bizarre Backstory

     UPPER WEST SIDE, NY — Have we all gotten duped? A new sign appeared on the Upper
     West Side last week, and its message puzzled many. The sign stuck to a pole on West
     73rd Street between... Read more



     New Documentary Follows Rise Of Harlem's Black Lives Matter Mural

     HARLEM, NY — As a Black Lives Matter mural took shape on a Harlem boulevard this
     summer while protests for racial justice raged across the country, the mural's organizers
     knew they were contributing... Read more




https://patch.com/new-york/new-york-city/city-scraps-shelter-evictions-manhattan-week-review                                    2/5
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                     City Scraps Some Shelter              1-5 Filed
                                                              Evictions | Manhattan Week In12/28/20       Page
                                                                                           Review | New York        35Patch
                                                                                                             City, NY   of 51
     Local Favorite Spot Vicky's Diner Is Closing In Wash Heights

     WASHINGTON HEIGHTS, NY — Vicky's Diner is closing in Washington Heights after a
     long run in the Upper Manhattan neighborhood. An employee at the restaurant
     conﬁrmed the closing to Patch, but... Read more



     City Abandons Plan To Evict Residents From Midtown Shelter

     WASHINGTON HEIGHTS, NY — After weeks of indecision, the city reversed course
     Friday on its plans to transfer dozens of homeless families from the Harmonia shelter in
     Midtown to make way for men being evicted from the Lucerne Hotel... Read more


        Thank           Reply            Share




                                                                 See more local news

                                                                         Loading...
 Latest News Nearby

       1.    New York City, NY News
            New York City Weekly Weather Forecast

      2.     New York City, NY News
            5 New New York City Area Homes For Sale

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     New York City, NY News
            NYC Principals Union Gives de Blasio 'No Conﬁdence' Vote

      5.     New York City, NY News
            Amber Alert Issued For 3 Brooklyn Children Missing With Mother




                                                     Find out what’s happening in your
                                                        community on the Patch app

https://patch.com/new-york/new-york-city/city-scraps-shelter-evictions-manhattan-week-review                                    3/5
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                     City Scraps Some Shelter              1-5 Filed
                                                              Evictions | Manhattan Week In12/28/20       Page
                                                                                           Review | New York        36Patch
                                                                                                             City, NY   of 51




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  Central Park
  Upper West Side
  Upper East Side
  Midtown-Hell's Kitchen
  Harlem

  Astoria-Long Island City
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety

  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
https://patch.com/new-york/new-york-city/city-scraps-shelter-evictions-manhattan-week-review                                    4/5
9/27/2020
    p                   Case 1:20-cv-10959-LGS          Document
                                     City Scraps Some Shelter              1-5 Filed
                                                              Evictions | Manhattan Week In12/28/20       Page
                                                                                           Review | New York        37Patch
                                                                                                             City, NY   of 51
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/new-york-city/city-scraps-shelter-evictions-manhattan-week-review                                    5/5
9/27/2020               Case 1:20-cv-10959-LGS
                                          City ScrapsDocument
                                                     Shelter Evictions1-5    Filed
                                                                      | Manhattan Week12/28/20        Page
                                                                                       In Review | News Break 38 of 51

        Download News Break APP    |       Add to Chrome                                       Publishers        Advertisers   About          Mission      Careers      Contact


                                                           Home         Local          Classifieds                              Your city or ZIP code                  Sign in



News Break               New York State                    Manhattan               City Scraps Shelter Evictions | Manhatta...


City Scraps Shelter Evictions | Manhattan Week In
Review
       New York City Patch
                                       Follow
       2d




                                                                                                                                   Trending People

                                                                                                                                               Donald Trump
                                                                                                                                               Donald John Trump is the 45th
                                                                                                                                               President of the United States, in…

                                                                                                                                               Joe Biden
                                                                                                                                               Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                               is an American politician who is…

                                                                                                                                               Chuck Schumer
                                                                                                                                               Charles Ellis Schumer (; born
                                                                                                                                               November 23, 1950) is an…

                                                                                                                                               Mitch Mcconnell
                                                                                                                                               Mitch McConnell is a US
                                                                                                                                               Republican senator who has bee…

                                                                                                                                               Joe Montana
NEW YORK — Miss any headlines in Manhattan this week? Patch's week in review has                                                               A football enthusiast from a
you covered for the borough's top news. WEST VILLAGE, NY — A man was honored                                                                   young age, Joe Montana, started…

Wednesday for his 'heroic' actions over the weekend to help stop and apprehend a
saboteur trying to derail a train an A train. Metropolitan Transportation...
                                                                                                                                 Trending News
  West Village      Subway         Diner        Washington Heights           Bookselling     Eviction       NY


  Upper East      Harlem          The Long Way Home


  City Scraps Shelter Evictions | Manhattan Week In Review           Vicky        Homeless Families




                                                                                                                                  Golden State News Break | 9h
 Julia Child

                                                                                                                                 Report: NFL legend Joe
                                                Read Full Story                                                                  Montana thwarts
                                                                                                                                 kidnapping of grandchild
                                                                                                                                       2899        1662       Share
Sponsored Stories
                                                                                       Recommended by




https://www.newsbreak.com/news/2070038973686/city-scraps-shelter-evictions-manhattan-week-in-review                                                                                1/3
9/27/2020                  Case 1:20-cv-10959-LGS
                                             City ScrapsDocument
                                                        Shelter Evictions1-5    Filed
                                                                         | Manhattan Week12/28/20        Page
                                                                                          In Review | News Break 39 of 51
                                                                                                                          The Hill | 13h
       Download News Break APP   |      Add to Chrome                                   Publishers       Advertisers   About        Mission      Careers        Contact


                                                        Home        Local       Classifieds                              Dwayne Johnson backs
                                                                                                                         Your city or ZIP code Sign in
                                                                                                                         Biden in first public
                                                                                                                         presidential endorsement
                                                                                                                             457        1612       Share




Comments / 0                                                                                                             Manhattan, NY Newsletter


                                       Sign in     to post a message

                                                                                                                            We will send daily local briefing to
                                                                                                                            your mailbox.
Published by
                                                                                                                              Email Address

      New York City Patch                                                                            Follow
                                                                                                                                              Subscribe
New York City Weekly Weather Forecast
NEW YORK CITY, NY — Here's a look at the week-ahead weather, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Rain starting in the afternoon. High 75, low 69. Chance of rain:…
                                                                                                                         Paid Content                      by
    Comment        Share



5 New New York City Area Homes For Sale
NEW YORK CITY, NY — Looking for a new home, and want to get a better understanding of what's available
near you? Perhaps you could use some assistance in your search? With our weekly list of new properties in…

    Comment        Share




Related
                                                                                Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                  Recommended by



https://www.newsbreak.com/news/2070038973686/city-scraps-shelter-evictions-manhattan-week-in-review                                                                       2/3
9/27/2020                  Case 1:20-cv-10959-LGS
                                             City ScrapsDocument
                                                        Shelter Evictions1-5    Filed
                                                                         | Manhattan Week12/28/20        Page
                                                                                          In Review | News Break 40 of 51

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories
     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities
     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.



https://www.newsbreak.com/news/2070038973686/city-scraps-shelter-evictions-manhattan-week-in-review                                                             3/3
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 41 of 51


                                                                                                                              Log in

                                                         Mount Vernon, NY                     Follow

              News Feed                              Neighbor Posts                              Classiﬁeds        Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Community Corner
   Shared from Bedford-Katonah, NY

   Con Ed, O&R Fined $10.75 Million For 2018 Snowstorm
   Response
   Just days after Westchester ofﬁcials vowed to re-examine Con Ed's
   commitments after the 2018 debacle, the NY PSC released its ﬁnding.
   By Lanning Taliaferro, Patch Staff
   Aug 13, 2020 1:52 pm ET

        Like 51       Share                                                                                            Replies (3)




https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                                 1/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 42 of 51




    Wild winter storms in 2018 left hundreds of thousands of customers without power in the Hudson Valley. (Lanning
    Taliaferro/Patch)


    The New York State Public Service Commission announced a record $10.75 million
    settlement with Consolidated Edison Company of New York, Inc. and Orange and
    Rockland Utilities Inc. over their poor response to massive power outages during 2018
    back-to-back winter storms.


    The announcement comes a day after Westchester County Executive George Latimer
    vowed to review the promises Con Ed made after storms named Riley and Quinn, when
    210,000 customers lost service and the company had to basically rebuild its delivery
    system in Westchester.


    SEE:



                                                                      Subscribe
https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                 2/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 43 of 51
                                                                      Subscribe



              Con Ed Planning $100M In Storm Protections For Westchester


              Westchester Reviewing Con Ed Commitments From 2018 Snowstorms


    "Utilities have a duty to their customers to be prepared for a storm, to restore power as
    safely and as quickly as possible, and to keep customers accurately informed during any
    such event," Commission Chair John B. Rhodes said in the PSC's announcement. "The
    terms of the joint settlement are consistent with the environmental, social, and
    economic policies of the Commission and the State and in the public interest. Our
    decision today clearly demonstrates that if a utility fails, in whole or in part, to meet this
    standard, the company's shareholders will be held accountable."


    The storms in 2018 were severe weather events. The ﬁrst, Winter Storm Riley, occurred
    on March 2 and 3, resulting in about 143,300 customer outages in Con Edison's service
    territory and 52,500 customer outages in O&R's service territory. Four days later, on
    March 7, the companies' territories were struck again by a second severe storm, Winter
    Storm Quinn, which resulted in 66,000 customer outages for Con Edison and 31,500
    customer outages for O&R.


    Investigation into the utility companies began almost immediately afterward. On March
    14, at the direction of Governor Andrew M. Cuomo, department staff considered whether
    the companies properly prepared for, and responded to, the effects of the storms in
    compliance with their annually ﬁled emergency response plans.


    As part of the investigation, both companies adopted a combined 144 storm plan
    recommendations back in 2019.


    The $10.75 million settlement agreement, comprised of settlement funds and mitigation
    measures, is the largest ever of its kind for failure to adequately execute a utility
    emergency response plan.


    Under the terms of the agreement, the companies agree to settle alleged violations of
    their emergency response plans for a combined $10.75 million in ratepayer beneﬁt ($9.5
    million to Con Edison and $1.25 million to O&R, which is a Con Ed subsidiary), with
https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                 3/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 44 of 51



       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment

https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                 5/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 45 of 51
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.

https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                 6/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 46 of 51




https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                 7/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Con Ed, O&R               1-5 ForFiled
                                                      Fined $10.75 Million        12/28/20
                                                                            2018 Snowstorm       Page
                                                                                           Response | Patch 47 of 51

    $6.45 million in settlement funds and an additional $4.3 million in mitigation measures
    taken in coordination with the Department of Public Service at the time of the storms.


    The $6.45 million in settlement funds will be used for the companies' electric ratepayer
    beneﬁt at their next rate cases, allowing for ratepayer input on the funds' use.




    Thursday's settlement is unrelated to any ongoing investigations of Con Edison and
    other state utilities resulting from last week's Tropical Storm Isaias response. Cuomo
    told Con Ed last week that its franchise could be revoked over it.


    The decision may be obtained by going to the Commission Documents section of the
    Commission's Web site at www.dps.ny.gov and entering Case Number 19-E-0107 (Con
    Edison) and 19-E-0108 (O&R) in the input box labeled "Search for Case/Matter
    Number".


        Thank           Reply (3)          Share




                                                              See more local news

                                                                      Loading...
 Latest News Nearby
https://patch.com/new-york/mountvernonny/s/h7ici/con-ed-o-r-ﬁned-10-75-million-2018-snowstorm-response                 4/7
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                          Con Ed, O&R Fined             1-5
                                                            $10.75 Million      Filed
                                                                           For 2018     12/28/20
                                                                                    Snowstorm Response | Page   48 of 51
                                                                                                         News Break

       Download News Break APP    |       Add to Chrome                                    Publishers    Advertisers   About          Mission      Careers      Contact


                                                          Home        Local       Classifieds                           Your city or ZIP code                  Sign in



News Break                New York              Con Ed, O&R Fined $10.75 Million For 201...


Con Ed, O&R Fined $10.75 Million For 2018 Snowstorm
Response
      Mount Vernon Patch
                                       Follow
      08-13




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Melania Trump
                                                                                                                                       Melania Trump is the First Lady of
                                                                                                                                       the United States of America. He…

                                                                                                                                       Mark Meadows


                                                                                                                                       Kellyanne Conway
                                                                                                                                       Kellyanne Conway is an American
The New York State Public Service Commission announced a record $10.75 million                                                         political analyst and pollster, wh…
settlement with Consolidated Edison Company of New York, Inc. and Orange and
Rockland Utilities Inc. over their poor response to massive power outages during 2018
back-to-back winter storms. The announcement comes a day after Westchester County                                        Trending News
Executive George...

  Winter Storms       Riley      New York (state)         Westchester County   Utilities        O&R


  Emergency Department           PSC      Department Of Public Service

  Orange And Rockland Utilities Inc.       New York State Public Service Commission         Con Edison

                                                                                                                          Axios | 1d
  Commission Documents           Consolidated Edison Company Of New York , Inc.       George Latimer


                                                                                                                         GOP fears worst yet to
                                                                                                                         come
  Andrew         David        Andrew M.
  Cuomo        Buchwald        Cuomo
                                                                                                                               3317        5282       Share



                                                Read Full Story


Sponsored Stories
                                                                               Recommended by
                                                                                                                          NBC News | 1d




https://www.newsbreak.com/news/2040617524349/con-ed-or-ﬁned-1075-million-for-2018-snowstorm-response                                                                         1/4
10/4/2020                Case 1:20-cv-10959-LGS              Document
                                                Con Ed, O&R Fined             1-5
                                                                  $10.75 Million       Filed
                                                                                 For 2018      12/28/20
                                                                                           Snowstorm   Response | Page
                                                                                                                  News Break49 of 51
        Download News Break APP | Add to Chrome                                 Publishers     Advertisers        TrumpMission
                                                                                                               About            'doing Careers
                                                                                                                                        very well'
                                                                                                                                                Contact

                                                                                                                  during first night at Walter
                                                 Home       Local       Classifieds                               Your city or ZIP code        Sign in
                                                                                                                  Reed hospital for Covid-19
                                                                                                                  treatment
                                                                                                                  5222     11164     Share




                                                                                                                Paid Content            by




Comments / 0

                                        Sign in     to post a message




Published by
       Mount Vernon Patch                                                                            Follow

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment        Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment        Share




Top News
                                                                                  Recommended by



      Sponsored        2/5
  New York Post




       Axios
                                                                                                     Follow
       1d

GOP fears worst yet to come
Republican officials tell us they worry that the number of infected people around President Trump will rise,…

    5282       Share

https://www.newsbreak.com/news/2040617524349/con-ed-or-ﬁned-1075-million-for-2018-snowstorm-response                                                 2/4
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                          Con Ed, O&R Fined             1-5
                                                            $10.75 Million      Filed
                                                                           For 2018     12/28/20
                                                                                    Snowstorm Response | Page   50 of 51
                                                                                                         News Break

          Download News Break APP   |    Add to Chrome                                      Publishers       Advertisers   About     Mission        Careers   Contact
NBC News | 1d
                                                  Home
Trump 'doing very well' during first night at Walter         Localfor Covid-19
                                                     Reed hospital      Classifieds
                                                                               treatment                                    Your city or ZIP code             Sign in
WASHINGTON — President Donald Trump, who has Covid-19 and was taken to Walter Reed National Militar…

    11164         Share



The Hill | 1d

Kellyanne Conway tests positive for COVID-19
Former longtime adviser to President Trump Kellyanne Conway tested positive for COVID-19 on Friday.…

    6522         Share



       Fox News
                                                                                                         Follow
       5h

Trump could be discharged from the hospital as soon as Monday
President Trump could be released from the Walter Reed Medical Center as soon as Monday, his medical…

    4675         Share



       CBS New York
                                                                                                         Follow
       1d

Trump's physician says he is fever-free and not currently on oxygen
Dr. Sean Conley, President Trump's physician, provided an update Saturday on the president's condition at…

    6485         Share



NPR | 1d

Trump's Doctor Says He's 'Doing Very Well,' But Timeline Raises Serious Questions
President Trump is "doing very well," his physician says, but the timeline laid out by doctors in a Saturday…

    8546         Share



       Axios
                                                                                                         Follow
       21h

Biden says he told some governors "don't endorse me ... because you'll pay a penalty"
Joe Biden said Saturday that he has discouraged some governors from endorsing him, warning them that if…

    1786         Share


bolde.com | 7h

Two Female Teachers Arrested For Having Threesome With Student
Two Louisiana English teachers were arrested for allegedly having a threesome with a 16-year-old student.…

    922         Share




Sponsored Link                                                                     Recommended by




https://www.newsbreak.com/news/2040617524349/con-ed-or-ﬁned-1075-million-for-2018-snowstorm-response                                                                    3/4
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                          Con Ed, O&R Fined             1-5
                                                            $10.75 Million      Filed
                                                                           For 2018     12/28/20
                                                                                    Snowstorm Response | Page   51 of 51
                                                                                                         News Break

       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

    NYC News                                                                     Detroit News
    Denver News                                                                  Chicago News
    Austin News                                                                  San Jose News
    Columbus News                                                                Fort Worth News
    Phoenix News                                                                 San Diego News

    Company                                                                      Local News

    About                                                                        Map
    Mission                                                                      Publishers
    Contact                                                                      Advertisers
    Careers

    Legal                                                                        Support
    Do Not Sell My Info                                                          Help Center

    Topics
    Election 2020
    Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2040617524349/con-ed-or-ﬁned-1075-million-for-2018-snowstorm-response                                                           4/4
